Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S SUPPLEMENTAL NOTICE OF ALLOWANCE
Information Disclosure Statement
1.      	The information disclosure statement (IDS) submitted on 28 July 2021 was considered by the
examiner.

Conclusion
2.     	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Tania C. Courson whose telephone number is (571) 272-2239. The examiner can
normally be reached on Monday-Friday from 7AM to 3:30PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Nimesh Patel, can be reached on (571) 272-2457. The fax number for this Organization where this
application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only.
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have

9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TC/
11 August 2021

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861